Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Li (US 2007/0095245) discloses a lateral stability system including first wheel 11 provided with a magnetic element and guide element 11a. Lee (US 2011/0277659) discloses a lateral stability system including right and left wheels at 8 (Fig. 28), wherein the wheels at 8 include magnetic elements. Brigham (US 2010/0043665) discloses side guide wheels 104 that are extendable/retractable. Tanahashi (US 6,237,504) discloses a lateral stability system including guide wheels 31b, dampers 42, 52, and biasing actuator 50. Taylor (US 3,643,601) discloses a lateral stability system including lateral guide wheels biased by biasing elements (Fig. 5). The prior art of record, taken singly or in combination, does not suggest a passive lateral stability system having a combination of features as recited in instant independent claim 1, including a first guide assembly with a first wheel, a first mount, a first biasing element, and a first magnetic element, and a second guide assembly configured and arranged as claimed, wherein the first wheel is biased toward a guide wall by the first biasing element, and the first wheel is also biased away from the guide wall by the movement of the first magnetic element. The prior art of record may include teachings of individual elements similar to that of the instant claimed invention. However, the prior art of record lacks of proper teaching/suggestion/motivation for combining those individual elements to arrive to the instant claimed invention. Therefore, independent claim 1 along with claims 2-14 depending therefrom are considered to be defined over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
				  Examiner’s Comment
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are for example “a first biasing element” (in claims 1 and 4), and “second biasing element” (in claims 2 and 12) for biasing a wheel toward a guide wall, wherein “element” is a generic placeholder, and “for biasing …” is a functional language.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T LE whose telephone number is (571)272-6682. The examiner can normally be reached Mon-Tue, Thu-Fri 5:30am-3:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK T. LE
Primary Examiner
Art Unit 3617



/MARK T LE/Primary Examiner, Art Unit 3617